Exhibit 10.1

 

 

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

dated as of February 28, 2013

among

CATALENT PHARMA SOLUTIONS, INC.,

PTS INTERMEDIATE HOLDINGS LLC,

and

the several Loan Parties, Lenders and Agents party hereto,

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

GE CAPITAL MARKETS, INC.,

GOLDMAN SACHS BANK USA,

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 5 TO THE CREDIT AGREEMENT

AMENDMENT NO. 5 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
February 28, 2013 among CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation
(the “Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent (in such capacity, the “Administrative Agent”), Collateral Agent and Swing
Line Lender and each lender party hereto.

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Collateral Agent and Swing Line Lender, Bank of America,
N.A., as L/C Issuer, the other lenders party thereto and the other agents party
thereto have entered into a Credit Agreement dated as of April 10, 2007 (as the
same may have been amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement, as
amended by this Amendment.

(2) Section 2.19 of the Credit Agreement provides that Refinancing Term Loans
may be provided with the consent of only the Lenders agreeing to make such
Refinancing Term Loans.

(3) The Borrower has requested that the Refinancing Dollar Term-2 (2017) Lenders
(as defined in Exhibit A) provide to the Borrower the Refinancing Dollar Term-2
(2017) Loans (as defined in Exhibit A) pursuant to Section 2.19 of the Credit
Agreement on the Amendment No. 5 Effective Date (as defined below), in an
aggregate principal amount of up to $659,470,000 of the Refinancing Dollar
Term-2 (2017) Loans having identical terms (except as otherwise set forth
herein) with, and having the same rights and obligations under the Credit
Agreement as, the outstanding Dollar Term-2 Loans existing immediately prior to
the effectiveness of this Amendment.

(4) The proceeds of the Refinancing Dollar Term-2 (2017) Loans will be used to
refinance in full the Non-Extended Euro Term Loans and the Dollar Term-2 Loans
and to pay fees, costs and expenses incurred in connection with such refinancing
and this Amendment.

(5) The Borrower has requested that the Refinancing Dollar Term-1 (2016) Lenders
(as defined in Exhibit A) provide to the Borrower the Refinancing Dollar Term-1
(2016) Loans (as defined in Exhibit A) pursuant to Section 2.19 of the Credit
Agreement on the Amendment No. 5 Effective Date, in an aggregate principal
amount of up to $799,300,343 of the Refinancing Dollar Term-1 (2016) Loans
having identical terms (except as otherwise set forth herein) with, and having
the same rights and obligations under the Credit Agreement as, the outstanding
Extended Dollar Term-1 Loans existing immediately prior to the effectiveness of
this Amendment.

(6) The proceeds of the Refinancing Dollar Term-1 (2016) Loans will be used to
refinance in full the Extended Dollar Term-1 Loans.

(7) Morgan Stanley Senior Funding, Inc. has agreed to act as the sole lead
arranger for the Refinancing Dollar Term-2 (2017) Loans and the Refinancing
Dollar Term-1 (2016) Loans.

(8) The Refinancing Dollar Term-2 (2017) Lenders have agreed to enter into this
Amendment to establish the Refinancing Dollar Term-2 (2017) Loans upon the terms
and conditions set forth herein. The Refinancing Dollar Term-1 (2016) Lenders
have agreed to enter into this Amendment to establish the Refinancing Dollar
Term-1 (2016) Loans upon the terms and conditions set forth herein.



--------------------------------------------------------------------------------

(9) Pursuant to the last paragraph of Section 10.01 of the Credit Agreement, the
Credit Agreement may be amended with the consent of the Administrative Agent at
the request of the Borrower to cure mistakes or defects. Accordingly,
Section 2.19(d) of the Credit Agreement and the definitions of “Maturity Date”
and “Refinancing Dollar Term-2 Commitment” in Section 1.01 thereof are amended
as hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 5 Effective Date (as hereinafter defined) and subject to
the satisfaction of the conditions precedent set forth in Section 2 hereof,
hereby amended as follows:

(a) The Credit Agreement is, effective as of the Amendment No. 5 Effective Date,
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

(b) Schedule 2.01(a)(i) and Schedule 2.01(a)(ii) to the Credit Agreement are
each hereby deleted in its entirety and replaced with Schedule 2.01(a)(i) and
Schedule 2.01(a)(ii), respectively, to this Amendment.

SECTION 2. Conditions of Effectiveness to Amendment No. 5. Section 1 of this
Amendment shall become effective on the date (the “Amendment No. 5 Effective
Date”) when, and only when, the following conditions shall have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by each Loan Party, the Refinancing Dollar Term-2 (2017) Lenders and
the Refinancing Dollar Term-1 (2016) Lenders or, as to any of the foregoing
Lenders, written evidence reasonably satisfactory to the Administrative Agent
that such Lender has executed this Amendment.

(b) The Administrative Agent shall have received evidence that all fees
previously agreed among the Borrower and the lead arrangers in respect of this
Amendment, and all reasonable expenses of the Administrative Agent for which
reasonably detailed invoices have been presented (including the reasonable fees
and expenses of Shearman & Sterling LLP), shall have been paid.

(c) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Amendment No. 5 Effective Date signed on behalf of the Borrower
by a Responsible Officer of the Borrower, certifying on behalf of the Borrower
that, (1) the representations and warranties of the Borrower contained in
Article V of the Credit Agreement and in any other Loan Document, are true and
correct in all material respects on and as of the Amendment No. 5 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date and (2) no Default or Event of Default
has occurred and is continuing, or would immediately result from the occurrence
of the Amendment No. 5 Effective Date.

 

2



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received (1) certificates of incumbency
and certified copies of the resolutions of the Board of Directors of each Loan
Party approving this Amendment and the matters contemplated hereby and (2) the
certificate of incorporation or formation and the bylaws or limited liability
company agreement of each Loan Party or as to any such Loan Party, a certificate
that such constitutive documents of such Loan Party have not changed since
February 27, 2012.

(e) The Administrative Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, New York counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Each Lender shall have received, if requested at least two Business Days in
advance of the Amendment No. 5 Effective Date, a Note payable to the order of
such Lender duly executed by the Borrower in substantially the form of Exhibit
C-1 to the Credit Agreement.

SECTION 3. Representations and Warranties. Each Loan Party represents and
warrants to the Agents and the Lenders that:

(a) Each Loan Party and each of its Subsidiaries (i) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

(b) The execution and delivery by each Loan Party of this Amendment and the
performance under this Amendment and the Loan Documents to which such Person is
a party, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

(c) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment.

(d) This Amendment has been duly executed and delivered by each Loan Party that
is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 4. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 

3



--------------------------------------------------------------------------------

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.

SECTION 5. Costs and Expenses The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CATALENT PHARMA SOLUTIONS, INC. By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Senior Vice President and Chief Financial Officer PTS INTERMEDIATE
HOLDINGS LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Chief
Financial Officer and Treasurer CATALENT USA WOODSTOCK, INC. By:   /s/ Matthew
Walsh   Name: Matthew Walsh   Title: Senior Vice President and Chief Financial
Officer CATALENT USA PACKAGING, LLC By:   /s/ Matthew Walsh   Name: Matthew
Walsh   Title: Senior Vice President and Chief Financial Officer CATALENT PHARMA
SOLUTIONS, LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Senior
Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

R.P. SCHERER TECHNOLOGIES, LLC

 

By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Treasurer GLACIER
CORPORATION By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Treasurer

CATALENT US HOLDING I, LLC

by Catalent Pharma Solutions, Inc., its Sole Member

By:   /s/ John Chiminski   Name: John Chiminski   Title: President and Chief
Executive Officer

CATALENT US HOLDING II, LLC

by Catalent Pharma Solutions, Inc., its Sole Member

By:   /s/ John Chiminski   Name: John Chiminski   Title: President and Chief
Executive Officer CATALENT CTS HOLDINGS, LLC By:   /s/ Matthew Walsh   Name:
Matthew Walsh   Title: Chief Financial Officer CATALENT CTS INFORMATICS, INC.
By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Chief Financial Officer



--------------------------------------------------------------------------------

CATALENT CTS INTERMEDIATE HOLDINGS, LLC By:   /s/ Matthew Walsh   Name: Matthew
Walsh   Title: Chief Financial Officer CATALENT CTS, LLC By:   /s/ Matthew Walsh
  Name: Matthew Walsh   Title: Chief Financial Officer CATALENT CTS (KANSAS
CITY), LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Chief
Financial Officer



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:   /s/ Stephen
B. King   Name: Stephen B. King   Title: Vice President



--------------------------------------------------------------------------------

[Form of]

Term Lender Signature Page to Amendment No. 5 to Credit Agreement

[Term Lenders: please fill in the amount your institution currently holds in
Term Loans in Column A, fill in one of Column B or C1, as appropriate, and then
execute the signature block below. Please see the footnotes for explanations of
which column to choose and the undertakings associated therewith. If multiple
entities are being signed for by the same natural person, you may use one page
and use a different line in the below table for each entity.]

 

     A (Existing Term Loans)    B (Roll up to2):    C (Recommit up to3):

Name of Term Lender

  

Extended Dollar
Term-1 Loans
(Matures 2016)

   Dollar Term-2
Loans
(Matures 2017)    Refinancing
Dollar Term-1
(2016) Loans
(Matures 2016)    Refinancing
Dollar Term-2
(2017) Loans
(Matures 2017)    Refinancing
Dollar Term-1
(2016) Loans
(Matures 2016)    Refinancing
Dollar Term-2
(2017) Loans
(Matures 2017)    $    $    $    $    $    $    $    $    $    $    $    $    $
   $    $    $    $    $    $    $    $    $    $    $

 

[            ], By:       Name:   Title: 4[By:       Name:   Title:]

 

 

1  Lenders selecting Column B or C and executing this page will be deemed to
consent to the Amendment. If applicable, such execution will also be deemed to
be the execution of an Assignment and Assumption substantially in the form of
Exhibit E to the Credit Agreement.

2  If amount exceeds existing Term Loan position for any tranche, the
incremental amount will be settled after the Amendment No. 5 Effective Date. If
amount is less than existing Term Loan position for any tranche, the difference
will be repaid on the Amendment No. 5 Effective Date.

3  Use this column if entire existing Term Loan position needs to be repaid and
the “recommitted” amount (including any increase above existing position)
settled after the Amendment No. 5 Effective Date.

4  Add another signature line if applicable.



--------------------------------------------------------------------------------

Schedule 2.01(a)(i)

Extended Dollar Term-1 Loans: On file with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 2.01(a)(ii)

Dollar Term-2 Loans: On file with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 2.01

Refinancing Dollar Term-2 (2017) Loans:

Refinancing Dollar Term-1 (2016) Loans:

On file with the Administrative Agent



--------------------------------------------------------------------------------

Exhibit A

Amendments of the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CONFORMED COPY

Through Amendment No. 45

 

 

 

CREDIT AGREEMENT

Dated as of April 10, 2007

among

PTS ACQUISITION CORP.

(TO BE MERGED WITH AND INTO CARDINAL HEALTH 409, INC.),

as Borrower,

PTS INTERMEDIATE HOLDINGS LLC,

as Holdings,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Collateral Agent and Swing Line Lender,

BANK OF AMERICA, N.A.,

as L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent,

BANK OF AMERICA, N.A.,

BEAR STEARNS CORPORATE LENDING INC. AND

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agents,

MORGAN STANLEY SENIOR FUNDING, INC. AND

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as Joint Lead Arrangers,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

BANK OF AMERICA, N.A. AND

BEAR STEARNS CORPORATE LENDING INC.,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

Definitions and Accounting Terms

  

SECTION 1.01.

  Defined Terms      2   

SECTION 1.02.

  Other Interpretive Provisions      64   

SECTION 1.03.

  Accounting Terms      65   

SECTION 1.04.

  Rounding      65   

SECTION 1.05.

  References to Agreements, Laws, Etc.      65   

SECTION 1.06.

  Times of Day      66   

SECTION 1.07.

  Timing of Payment or Performance      66   

SECTION 1.08.

  Currency Equivalents Generally      66   

ARTICLE II

  

The Commitments and Credit Extensions

  

SECTION 2.01.

  The Loans      67   

SECTION 2.02.

  Borrowings, Conversions and Continuations of Loans      68   

SECTION 2.03.

  Letters of Credit      7271   

SECTION 2.04.

  Swing Line Loans      8079   

SECTION 2.05.

  Prepayments      8481   

SECTION 2.06.

  Termination or Reduction of Commitments      8987   

SECTION 2.07.

  Repayment of Loans      9088   

SECTION 2.08.

  Interest      9189   

SECTION 2.09.

  Fees      9289   

SECTION 2.10.

  Computation of Interest and Fees      9390   

SECTION 2.11.

  Evidence of Indebtedness      9390   

SECTION 2.12.

  Payments Generally      9491   

SECTION 2.13.

  Sharing of Payments      9693   

SECTION 2.14.

  Incremental Credit Extensions      9694   

SECTION 2.15.

  Conversion of Revolving Credit Loans, etc.      9896   

SECTION 2.16.

  Extensions of Revolving Credit Loans and Revolving Credit Commitments     
9996   

SECTION 2.17.

  Conversion of Term Loans      10299   

SECTION 2.18.

  Extensions of Term Loans      10299   

SECTION 2.19.

  Refinancing Term Loans      104101   

ARTICLE III

  

Taxes, Increased Costs Protection and Illegality

  

SECTION 3.01.

  Taxes      105102   

SECTION 3.02.

  Illegality      108105   

 

i



--------------------------------------------------------------------------------

SECTION 3.03.

 

Inability to Determine Rates

     108105   

SECTION 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     109106   

SECTION 3.05.

 

Funding Losses

     110107   

SECTION 3.06.

 

Matters Applicable to All Requests for Compensation

     111108   

SECTION 3.07.

 

Replacement of Lenders under Certain Circumstances

     112109   

SECTION 3.08.

 

Survival

     113110   

ARTICLE IV

  

Conditions Precedent to Credit Extensions

  

SECTION 4.01.

 

Conditions of Initial Credit Extension

     113110   

SECTION 4.02.

 

Conditions to All Credit Extensions

     115112   

ARTICLE V

  

Representations and Warranties

  

SECTION 5.01.

 

Existence, Qualification and Power; Compliance with Laws

     116113   

SECTION 5.02.

 

Authorization; No Contravention

     116113   

SECTION 5.03.

 

Governmental Authorization; Other Consents

     117114   

SECTION 5.04.

 

Binding Effect

     117114   

SECTION 5.05.

 

Financial Statements; No Material Adverse Effect

     117114   

SECTION 5.06.

 

Litigation

     118115   

SECTION 5.07.

 

No Default

     118115   

SECTION 5.08.

 

Ownership of Property; Liens

     118115   

SECTION 5.09.

 

Environmental Compliance

     119116   

SECTION 5.10.

 

Taxes

     120117   

SECTION 5.11.

 

ERISA Compliance

     120117   

SECTION 5.12.

 

Subsidiaries; Equity Interests

     121118   

SECTION 5.13.

 

Margin Regulations; Investment Company Act

     121118   

SECTION 5.14.

 

Disclosure

     121118   

SECTION 5.15.

 

Intellectual Property; Licenses, Etc.

     121118   

SECTION 5.16.

 

Solvency

     122119   

SECTION 5.17.

 

Subordination of Junior Financing

     122119   

ARTICLE VI

  

Affirmative Covenants

  

SECTION 6.01.

  Financial Statements      122119   

SECTION 6.02.

  Certificates; Other Information      123120   

SECTION 6.03.

  Notices      125122   

SECTION 6.04.

  Payment of Obligations      125122   

SECTION 6.05.

  Preservation of Existence, Etc.      125122   

SECTION 6.06.

  Maintenance of Properties      126123   

 

ii



--------------------------------------------------------------------------------

SECTION 6.07.

  Maintenance of Insurance      126123   

SECTION 6.08.

  Compliance with Laws      126123   

SECTION 6.09.

  Books and Records      126123   

SECTION 6.10.

  Inspection Rights      126123   

SECTION 6.11.

  Covenant to Guarantee Obligations and Give Security      127124   

SECTION 6.12.

  Compliance with Environmental Laws      128125   

SECTION 6.13.

  Further Assurances and Post-Closing Conditions      129126   

SECTION 6.14.

  Designation of Subsidiaries      130127   

SECTION 6.15.

  Post-Closing Matters      130127   

ARTICLE VII

  

Negative Covenants

  

SECTION 7.01.

  Liens      131128   

SECTION 7.02.

  Investments      135132   

SECTION 7.03.

  Indebtedness      138135   

SECTION 7.04.

  Fundamental Changes      143140   

SECTION 7.05.

  Dispositions      144141   

SECTION 7.06.

  Restricted Payments      146143   

SECTION 7.07.

  Change in Nature of Business      150147   

SECTION 7.08.

  Transactions with Affiliates      150147   

SECTION 7.09.

  Burdensome Agreements      151148   

SECTION 7.10.

  Use of Proceeds      151148   

SECTION 7.11.

  Accounting Changes      152149   

SECTION 7.12.

  Prepayments, Etc. of Indebtedness      152149   

SECTION 7.13.

  Equity Interests of Certain Restricted Subsidiaries      152150   

ARTICLE VIII

  

Events of Default and Remedies

  

SECTION 8.01.

  Events of Default      153150   

SECTION 8.02.

  Remedies Upon Event of Default      155153   

SECTION 8.03.

  Exclusion of Immaterial Subsidiaries      156153   

SECTION 8.04.

  Application of Funds      156153   

ARTICLE IX

  

Administrative Agent and Other Agents

  

SECTION 9.01.

  Appointment and Authorization of Agents      157154   

SECTION 9.02.

  Delegation of Duties      158155   

SECTION 9.03.

  Liability of Agents      158155   

SECTION 9.04.

  Reliance by Agents      159156   

SECTION 9.05.

  Notice of Default      159156   

SECTION 9.06.

  Credit Decision; Disclosure of Information by Agents      160157   

 

iii



--------------------------------------------------------------------------------

SECTION 9.07. Indemnification of Agents

     160157   

SECTION 9.08. Agents in their Individual Capacities

     161158   

SECTION 9.09. Successor Agents

     161158   

SECTION 9.10. Administrative Agent May File Proofs of Claim

     162159   

SECTION 9.11. Collateral and Guaranty Matters

     162160   

SECTION 9.12. Other Agents; Arrangers and Managers

     164161   

SECTION 9.13. Appointment of Supplemental Administrative Agents

     164161    ARTICLE X    Miscellaneous   

SECTION 10.01. Amendments, Etc.

     165162   

SECTION 10.02. Notices and Other Communications; Facsimile Copies

     167164   

SECTION 10.03. No Waiver; Cumulative Remedies

     168165   

SECTION 10.04. Attorney Costs and Expenses

     168166   

SECTION 10.05. Indemnification by the Borrower

     169166   

SECTION 10.06. Payments Set Aside

     170167   

SECTION 10.07. Successors and Assigns

     170168   

SECTION 10.08. Confidentiality

     174171   

SECTION 10.09. Setoff

     175172   

SECTION 10.10. Interest Rate Limitation

     176173   

SECTION 10.11. Counterparts

     176173   

SECTION 10.12. Integration

     176173   

SECTION 10.13. Survival of Representations and Warranties

     176173   

SECTION 10.14. Severability

     176174   

SECTION 10.15. Tax Forms

     177174   

SECTION 10.16. GOVERNING LAW

     178176   

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY

     179176   

SECTION 10.18. Binding Effect

     179176   

SECTION 10.19. Judgment Currency

     179177   

SECTION 10.20. Lender Action

     180177   

SECTION 10.21. USA PATRIOT Act

     180177   

SECTION 10.22. Agent for Service of Process

     180177   

 

SCHEDULES

    

1

     Guarantors

1.01A

     Certain Security Interests and Guarantees

1.01B

     Unrestricted Subsidiaries

1.01C

     Mandatory Cost

1.01D

     Excluded Subsidiaries

2.01(a)(i)

     Dollar Term-1 Commitment

2.01(a)(ii)

     Dollar Term-2 Commitment

2.01(b)

     Euro Term Commitment

2.01(c)

     Revolving Credit Commitment

2.03(a)(ii)(B)

     Certain Letters of Credit

 

iv



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 1,
2011 among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 1 Effective Date” means June 1, 2011.

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
February 17, 2012, among Holdings, the Borrower, the Lenders party thereto and
the Administrative Agent.

“Amendment No. 2 Effective Date” has the meaning specified in Amendment No. 2.
For the avoidance of doubt, the Amendment No. 2 Effective Date constitutes an
Incremental Facility Closing Date hereunder.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of
February 27, 2012 among Holdings, the Borrower, the Lenders party thereto and
the Administrative Agent.

“Amendment No. 3 Effective Date” means February 27, 2012.

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of April 27,
2012, among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 4 Effective Date” means April 27, 2012.

“Amendment No. 5” means Amendment No. 5 to this Agreement, dated as of
February 28, 2013, among Holdings, the Borrower, the Lenders party thereto and
the Administrative Agent.

“Amendment No. 5 Effective Date” means February 28, 2013.

“Applicable Rate” means:

(a) in respect of the Non-Extended Dollar Term-1 Facility and Non-Extended Euro
Term Facility, a percentage per annum equal to the following percentages per
annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

- 3 -



--------------------------------------------------------------------------------

Applicable Rate

 

Pricing Level

   Total Leverage
Ratio   Eurocurrency
Rate for
Non-Extended
Dollar
Term-1
Loans and
Non-Extended
Euro
Term
Loans     Base
Rate for
Non-Extended
Dollar
Term-1
Loans  and
Non-Extended
Euro
Term
Loans  

1

   ³ 5.0:1.0     2.25 %      1.25 % 

2

   < 5.0:1.0 but
³ 4.0:1.0     2.00 %      1.00 % 

3

   < 4.0:1.0     1.75 %      0.75 % 

(b) in respect of the Extended Dollar Term-1 Loans and, a percentage per annum
equal to (i) in the case of Eurocurrency Rate Loans, 3.50% and (ii) in the case
of Base Rate Loans, 2.50%;

(c) in respect of the Extended Euro Term Loans, a percentage per annum equal to
(i) in the case of Eurocurrency Rate Loans, 4.00% and (ii) in the case of Base
Rate Loans, 3.00%;

(cd) in respect of the Dollar Term-2 Loans, a percentage per annum equal to
(i) in the case of Eurocurrency Rate Loans, 4.003.25% and (ii) in the case of
Base Rate Loans, 3.002.25%;

(de) in respect of the Revolving Credit Facility, a percentage per annum equal
to the following percentages per annum, based upon the Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing Level

   Total Leverage
Ratio   Eurocurrency Rate
for Revolving Credit
Loans and Letter of Credit
Fees     Base Rate for Revolving
Credit Loans     Commitment Fee Rate  

1

   ³5.0:1.0     3.75 %      2.75 %      0.50 % 

2

   < 5.0:1.0 but
³4.0:1.0     3.75 %      2.75 %      0.50 % 

3

   <4.0:1.0     3.50 %      2.50 %      0.375 % 

 

- 4 -



--------------------------------------------------------------------------------

deemed reduction in the amount of such Investment including, without limitation,
upon the re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary or the Disposition of any such Investment), any Restricted Payment
made pursuant to Section 7.06(k)(iii) or any payment made pursuant to
Section 7.12(a)(iv)(2)(C) during the period commencing on the Closing Date and
ending on prior to the Reference Date (and, for purposes of this clause (h),
without taking account of the intended usage of the Available Amount on such
Reference Date).

“Available Amount Percentage” means (i) at any time that the condition set forth
in clause (ii) is not satisfied, 50% and (ii) at any time that the Senior
Secured Leverage Ratio as of the most recent Test Period is less than 3.00:1.00,
75%.

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing at the beginning of the fiscal quarter in which the
Closing Date occurs and ending on the last day of the most recent fiscal quarter
or fiscal year, as applicable, for which financial statements required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b), and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(a),
have been received by the Administrative Agent.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest per
annum published by the Wall Street Journal from time to time, as the “prime
lending rate”; provided that in respect of any Base Rate Loan that is a Dollar
Term-2 Loan, if the Base Rate would otherwise be less than 2.252.00%, the Base
Rate shall be deemed to be 2.252.00%.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market and (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euros to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
a TARGET Day.

 

- 7 -



--------------------------------------------------------------------------------

(f) if the rates referenced in the preceding clauses (d) and (e) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Euros for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by the Administrative Agent and
with a term equivalent to such Interest Period would be offered by a London
Affiliate of the Administrative Agent to major banks in the European interbank
market at their request at approximately 11:00 a.m. (Brussels time) two
(2) Business Days prior to the first day of such Interest Period or, if
different, the date on which quotations would customarily be provided by leading
banks in the European interbank market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period. Notwithstanding
the foregoing, in respect of any Eurocurrency Rate Loan that is a Dollar Term-2
Loan, if the Eurocurrency Rate would otherwise be less than 1.25%, the
Eurocurrency Rate shall be deemed to be 1.25%.

Notwithstanding the foregoing, in respect of any Eurocurrency Rate Loan that is
a Dollar Term-2 Loan, if the Eurocurrency Rate would otherwise be less than
1.00%, the Eurocurrency Rate shall be deemed to be 1.00%.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or Euros,
that bears interest at a rate based on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

 

- 30 -



--------------------------------------------------------------------------------

Subsidiaries at such date or (b) whose gross revenues for such Test Period were
equal to or greater than 5% of the consolidated gross revenues of the Borrower
and the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that “Material Foreign Subsidiary” shall also
include any of the Borrower’s Subsidiaries selected by the Borrower which is
required to ensure that all Material Foreign Subsidiaries have in the aggregate
(i) total assets at the last day of the most recent Test Period that were equal
to or greater than 95% of the total assets of the Borrower and the Restricted
Subsidiaries that are Foreign Subsidiaries at such date and (ii) gross revenues
for such Test Period that were equal to or greater than 95% of the consolidated
gross revenues of the Borrower and the Restricted Subsidiaries that are Foreign
Subsidiaries for such period, in each case determined in accordance with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $15,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (a) (1) with respect to the Non-Extended Dollar Term-1
Loans and the Non-Extended Euro Term Loans, the seventh anniversary of the
Closing Date, (2) with respect to the Dollar Term-2 Loans and the Euro Term-2
Loans, the earlier of (i) September 15, 2017 and (ii) the 91st day prior to the
maturity of the Senior Subordinated Notes or any Permitted Refinancing thereof;
provided such Senior Subordinated Notes have an outstanding aggregate principal
amount in excess of $100,000,000 and (3) with respect to the Extended Dollar
Term-1 Loans and the Extended Euro Term Loans, the earlier of (i) September 15,
2016 and (ii) the 91st day prior to the maturity of the Senior Notes or any
Permitted Refinancing thereof; provided such Senior Notes have an outstanding
aggregate principal amount in excess of $100,000,000; (b) with respect to the
Revolving Credit Facility, the earliest of (i) the ninth anniversary of the
Closing Date, (ii) the 91st day prior to the maturity of the Senior Notes or any
Permitted Refinancing thereof; provided such Senior Notes have an outstanding
aggregate principal amount in excess of $100,000,000, (iii) the 91st day prior
to the maturity of the Senior Subordinated Notes or any Permitted Refinancing
thereof; provided such Senior Subordinated Notes have an outstanding aggregate
principal amount in excess of $40,000,000, (iv) the 91st day prior to the
Maturity Date with respect to the Dollar Term Loans, the Euro Term Loans or the
Incremental Term Loans; provided such Dollar Term Loans, Euro Term Loans and the
Incremental Term Loans have an outstanding aggregate principal amount in excess
of $345,000,000, (v) the 91st day prior to the maturity of any unsecured
Indebtedness for borrowed money incurred after the Amendment No. 1 Effective
Date that has a scheduled maturity date earlier than the 91st day following the
ninth anniversary of the Closing Date; provided such Indebtedness for borrowed
money has an outstanding aggregate principal amount in excess of $100,000,000,
(vi) the sixth anniversary of the Closing Date or if later, the first day on
which the event described in the proviso to this clause (vi) occurs, provided
that the aggregate principal amount of the Senior Notes (or any Permitted
Refinancing thereof) prepaid, repaid, redeemed, purchased, defeased or otherwise
satisfied other than with proceeds of debt financing (excluding any Revolving
Credit Facility) or Permitted Equity Issuance since May 25, 2011 exceeds
$100,000,000, and (vii) the sixth anniversary of the Closing Date or if later,
the first day on which the event described in the proviso to this clause
(vii) occurs, provided that the aggregate

 

- 43 -



--------------------------------------------------------------------------------

time and the denominator of which is the amount of the Aggregate Commitments
under the applicable Facility or Facilities at such time; provided that if such
Commitments have been terminated, then the Pro Rata Share of each Lender shall
be determined based on the Pro Rata Share of such Lender immediately prior to
such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

“Purchase Agreement” means the Purchase and Sale Agreement dated as of
January 25, 2007, as amended by Amendment No. 1, dated as of March 9, 2007 and
Amendment No. 2, dated as of April 10, 2007, by and between the Seller and the
Borrower.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower) and (iii) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings. The
grant of a security interest in any Securitization Assets of the Borrower or any
of its Restricted Subsidiaries (other than a Securitization Subsidiary) to
secure Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings, any Intermediate Holding
Company, any direct or indirect parent of Holdings or the Borrower of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Refinancing Dollar Term-1 (2016) Borrowing” means a borrowing pursuant to
Section 2.01(a)(v) consisting of Refinancing Dollar Term-1 (2016) Loans of the
same Type made by the Refinancing Dollar Term-1 (2016) Lenders and, in the case
of Eurocurrency Rate Loans, having the same Interest Period. A Refinancing
Dollar Term-1 (2016) Borrowing shall constitute an Extended Dollar Term-1
Borrowing for purposes of any Committed Loan Notice therefor and immediately
after the funding thereof, for all purposes.

“Refinancing Dollar Term-1 (2016) Commitment” means, in respect of each
Refinancing Dollar Term-1 (2016) Lender that is a Refinancing Dollar Term-1
(2016) Lender on the Amendment No. 5 Effective Date, the amount set forth
opposite such Lender’s name on Schedule 2.01 to Amendment No. 5 under the
caption “Refinancing Dollar Term-1 (2016) Commitment”.

 

- 52 -



--------------------------------------------------------------------------------

“Refinancing Dollar Term-1 (2016) Lender” means, at any time, any Lender that
has a Refinancing Dollar Term-1 (2016) Commitment or a Refinancing Dollar Term-1
(2016) Loan at such time. Immediately after the funding of the Refinancing
Dollar Term-1 (2016) Loans, a Refinancing Dollar Term-1 (2016) Lender shall
constitute an Extended Dollar Term-1 Lender for all purposes.

“Refinancing Dollar Term-1 (2016) Loan” means a Loan made pursuant to
Section 2.01(a)(v). The Refinancing Dollar Term-1 (2016) Loans shall constitute
Extended Dollar Term-1 Loans for purposes of any Committed Loan Notice therefor
and immediately after the funding thereof, for all purposes.

“Refinancing Dollar Term-2 Borrowing” means a borrowing pursuant to
Section 2.01(a)(iii) consisting of Refinancing Dollar Term-2 Loans of the same
Type made by the Refinancing Dollar Term-2 Lenders and, in the case of
Eurocurrency Rate Loans, having the same Interest Period. A Refinancing Dollar
Term-2 Borrowing shall constitute a Dollar Term-2 Borrowing for purposes of any
Committed Loan Notice therefor and immediately after the funding thereof, for
all purposes.

“Refinancing Dollar Term-2 Commitment” means, in respect of each Refinancing
Dollar Term-2 Lender that is a Refinancing Dollar Term-2 Lender on the date
hereofAmendment No. 4 Effective Date, the amount set forth opposite such
Lender’s name on Schedule 2.01 to Amendment No. 4 under the caption “Refinancing
Dollar Term-2 Commitment”.

“Refinancing Dollar Term-2 Lender” means, at any time, any Lender that has a
Refinancing Dollar Term-2 Commitment or a Refinancing Dollar Term-2 Loan at such
time. Immediately after the funding of the Refinancing Dollar Term-2 Loans, a
Refinancing Dollar Term-2 Lender shall constitute a Dollar Term-2 Lender for all
purposes.

“Refinancing Dollar Term-2 Loan” means a Loan made pursuant to
Section 2.01(a)(iii). For the avoidance of doubt, the Refinancing Dollar Term-2
Loans constitute a tranche of Refinancing Term Loans hereunder. The Refinancing
Dollar Term-2 Loans shall constitute Dollar Term-2 Loans for purposes of any
Committed Loan Notice therefor and immediately after the funding thereof, for
all purposes (i.e, the Refinancing Dollar Term-2 Loans and Dollar Term-2 Loans
shall constitute one single Class and have the same terms and conditions,
including, without limitation, those in respect of assignments, interest rates,
maturity, prepayments and all other provisions under the Loan Documents).

“Refinancing Dollar Term-2 (2017) Borrowing” means a borrowing pursuant to
Section 2.01(a)(iv) consisting of Refinancing Dollar Term-2 (2017) Loans of the
same Type made by the Refinancing Dollar Term-2 (2017) Lenders and, in the case
of Eurocurrency Rate Loans, having the same Interest Period. A Refinancing
Dollar Term-2 (2017) Borrowing shall constitute a Dollar Term-2 Borrowing for
purposes of any Committed Loan Notice therefor and immediately after the funding
thereof, for all purposes.

“Refinancing Dollar Term-2 (2017) Commitment” means, in respect of each
Refinancing Dollar Term-2 (2017) Lender that is a Refinancing Dollar Term-2
(2017) Lender on

 

- 53 -



--------------------------------------------------------------------------------

the Amendment No. 5 Effective Date, the amount set forth opposite such Lender’s
name on Schedule 2.01 to Amendment No. 5 under the caption “Refinancing Dollar
Term-2 (2017) Commitment”.

“Refinancing Dollar Term-2 (2017) Lender” means, at any time, any Lender that
has a Refinancing Dollar Term-2 (2017) Commitment or a Refinancing Dollar Term-2
(2017) Loan at such time. Immediately after the funding of the Refinancing
Dollar Term-2 (2017) Loans, a Refinancing Dollar Term-2 (2017) Lender shall
constitute a Dollar Term-2 Lender for all purposes.

“Refinancing Dollar Term-2 (2017) Loan” means a Loan made pursuant to
Section 2.01(a)(iv). The Refinancing Dollar Term-2 (2017) Loans shall constitute
Dollar Term-2 Loans for purposes of any Committed Loan Notice therefor and
immediately after the funding thereof, for all purposes.

“Refinancing Effective Date” has the meaning specified in Section 2.19.

“Refinancing Term Lender” has the meaning specified in Section 2.19.

“Refinancing Term Loan Amendment” has the meaning specified in Section 2.19.

“Refinancing Term Loans” has the meaning specified in Section 2.19.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Dollar Term Loans, Euro Term Loans or Revolving Credit Loans,
a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line
Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
outstanding Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition), (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Term Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
or the Borrower or any Affiliate thereof shall be excluded for purposes of
making a determination of Required Lenders.

 

- 54 -



--------------------------------------------------------------------------------

(c) The Administrative Agent shall determine the Dollar Amount or the Euro
Amount, as the case may be, of any Credit Extension, Commitment or Outstanding
Amount of any Loan as of (A) the Closing Date, (B) the first day of each
Interest Period applicable thereto, (C) as of the end of each fiscal quarter of
the Borrower, and (D) such dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require, and shall promptly
notify the Borrower and the Lenders of each Dollar Amount or Euro Amount, as the
case may be, so determined by it. Each such determination shall be based on the
Exchange Rate (x) on the date of the related Committed Loan Notice for purposes
of the initial such determination for any Loan and (y) on the second Business
Day prior to the date as of which such Dollar Amount or Euro Amount, as the case
may be, is to be determined, for purposes of any subsequent determination.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) (i) The Dollar Term-1 Borrowings. Subject to the terms and conditions set
forth herein, each Dollar Term-1 Lender severally agrees to make to the Borrower
a single loan (which will be converted into Extended Dollar Term-1 Loans and
Non-Extended Dollar Term-1 Loans pursuant to Section 2.17(a) and
Section 2.17(b)) denominated in Dollars in a principal amount equal to such Term
Lender’s Dollar Term-1 Commitment on the Closing Date. Amounts borrowed under
this Section 2.01(a)(i) and repaid or prepaid may not be reborrowed. Dollar
Term-1 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(ii) The Dollar Term-2 Borrowings. Subject to the terms and conditions set forth
herein, each Dollar Term-2 Lender severally agrees to make to the Borrower a
single loan denominated in Dollars in a principal amount equal to such Term
Lender’s Dollar Term-2 Commitment on the Amendment No. 2 Effective Date. Amounts
borrowed under this Section 2.01(a)(ii) and repaid or prepaid may not be
reborrowed. Dollar Term-2 Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(iii) The Refinancing Dollar Term-2 Borrowings. Subject to the terms and
conditions set forth herein, each Refinancing Dollar Term-2 Lender severally
agrees to make to the Borrower a single loan denominated in Dollars in a
principal amount equal to such Term Lender’s Refinancing Dollar Term-2
Commitment on the Amendment No. 4 Effective Date. Amounts borrowed under this
Section 2.01(a)(iii) and repaid or prepaid may not be reborrowed. Refinancing
Dollar Term-2 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(iv) The Refinancing Dollar Term-2 (2017) Borrowings. Subject to the terms and
conditions set forth herein, each Refinancing Dollar Term-2 (2017) Lender
severally agrees to make to the Borrower a single loan denominated in Dollars in
a principal amount equal to such Term Lender’s Refinancing Dollar Term-2
(2017) Commitment on the Amendment No. 5 Effective Date. Amounts borrowed under
this Section 2.01(a)(iv) and repaid or prepaid may not

 

- 67 -



--------------------------------------------------------------------------------

be reborrowed. Refinancing Dollar Term-2 (2017) Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(v) The Refinancing Dollar Term-1 (2016) Borrowings. Subject to the terms and
conditions set forth herein, each Refinancing Dollar Term-1 (2016) Lender
severally agrees to make to the Borrower a single loan denominated in Dollars in
a principal amount equal to such Term Lender’s Refinancing Dollar Term-1
(2016) Commitment on the Amendment No. 5 Effective Date. Amounts borrowed under
this Section 2.01(a)(v) and repaid or prepaid may not be reborrowed. Refinancing
Dollar Term-1 (2016) Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Euro Term Borrowings. Subject to the terms and conditions set forth
herein, each Euro Term Lender severally agrees to make to the Borrower a single
loan (which will be converted into Extended Euro Term Loans and Non-Extended
Euro Term Loans pursuant to Section 2.17(c) and Section 2.17(d)) denominated in
Euros in a principal amount equal to such Term Lender’s Euro Term Commitment on
the Closing Date. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Euro Term Loans must be Eurocurrency Rate Loans,
as further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower as elected by the Borrower pursuant to Section 2.02 (each such loan, a
“Revolving Credit Loan”) from time to time, on any Business Day after the
Closing Date until the Maturity Date (provided that each Revolving Credit Lender
agrees to make the Initial Revolving Borrowing, at the request of the Borrower,
on the Closing Date), in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(c), prepay
under Section 2.05 and reborrow under this Section 2.01(c). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time, or London, England time in the case of any
Borrowing denominated in Euros) (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans.
Each telephonic notice by

 

- 68 -



--------------------------------------------------------------------------------

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 12:00 noon (New York, New
York time, or London, England time in the case of Loans denominated in Euros)
(A) two (2) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Euros and (C) on the date
of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof in the case of Dollar Term Loans (or comparable amounts
determined by the Administrative Agent in the case of Euro Term Loans); (3) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding, (4) in the case of any
Repricing Event (as defined below) with respect to all or any portion of the
DollarExtended Euro Term-2 Loans, a prepayment premium of 1.00% shall apply to
any principal amount of the DollarExtended Euro Term-2 Loans subject to such
Repricing Event during the first twelve-month period after the Amendment No. 23
Effective Date and (5) in the case of any Repricing Event (as defined below)
with respect to all or any portion of the Dollar Term-2 Loans and Extended
Dollar Term-1 Loans or Extended Euro Term Loans, a prepayment premium of 1.00%
shall apply to any principal amount of the Dollar Term-2 Loans and Extended
Dollar Term-1 Loans or Extended Euro Term Loans, as applicable, subject to such
Repricing Event during the first twelvesix-month period after the Amendment
No. 35 Effective Date. A “Repricing Event” means (A) any prepayment or repayment
of the Dollar Term-2 Loans, Extended Dollar Term-1 Loans or Extended Euro Term
Loans, as applicable, with the proceeds of, or any conversion of the Dollar
Term-2 Loans, Extended Dollar Term-1 Loans or Extended Euro Term Loans, as
applicable, into, any new or replacement tranche of term loans bearing interest
at an effective interest rate less than the effective interest rate applicable
to the Dollar Term-2 Loans, Extended Dollar Term-1 Loans or Extended Euro Term
Loans, as applicable, and (B) any amendment to this Agreement that reduces the
effective interest rate applicable to the Dollar Term-2 Loans, Extended Dollar
Term-1 Loans or Extended Euro Term Loans, as applicable, (in each case, with
“effective interest rate” as the effective yield determined by taking into
account the applicable interest rate margins, interest rate benchmark floors,
original issue discount and upfront fees, which shall be deemed to constitute
like amounts of original issue discount, being equated to interest rate margins
in a manner consistent with generally accepted financial practice). Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by a Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of principal of, and interest on, Euro Term
Loans shall be made in Euros (even if the Borrower is required to convert
currency to do so). Subject to the pro rata application within any Class of
Loans, the Borrower may allocate each prepayment of the Loans pursuant to this
Section 2.05(a) in its sole discretion among the Class or Classes of Loans as
the Borrower may specify, subject only to the following limitations: (i) the
Borrower may not prepay Extended

 

- 82 -



--------------------------------------------------------------------------------

Revolving Credit Commitment Class may be made on a non-pro rata basis among the
Lenders providing such Extended Revolving Credit Commitments and (z) for the
avoidance of doubt, any such repayment of Revolving Credit Loans contemplated by
the preceding clause (x) shall be made in compliance with the requirements of
Section 2.13 with respect to the ratable allocation of payments hereunder, with
such allocation being determined after giving effect to (1) any exchange
pursuant to Section 2.16 of Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively, and (2) any such reduction of the Revolving Credit
Commitments in respect of the applicable Specified Existing Revolving Credit
Commitment Class).

SECTION 2.07. Repayment of Loans.

(a) Dollar Term Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of (i) the Extended Dollar Term-1 Lenders (A) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of September 2007,March 2013, an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Extended Dollar Term-1
Loans outstanding on the ClosingAmendment No. 5 Effective Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) and (B) on the applicable
Maturity Date for such Extended Dollar Term-1 Loans, the aggregate principal
amount of all such Extended Dollar Term-1 Loans outstanding on such date and
(ii) the Dollar Term-2 Lenders (A) on the last Business Day of March 2012, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Dollar Term-2 Loans outstanding on the Amendment No. 2 Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), (B) on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of June 2012,March 2013, an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Dollar Term-2 Loans
outstanding on the Amendment No. 45 Effective Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (CB) on the Maturity Date for
the Dollar Term-2 Loans, the aggregate principal amount of all Dollar Term-2
Loans outstanding on such date.

(b) Euro Term Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Euro Term Lenders (i) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2007, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Euro Term Loans outstanding on the Closing Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
applicable Maturity Date for such Euro Term Loans, the aggregate principal
amount of all such Euro Term Loans outstanding on such date.

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

 

- 88 -



--------------------------------------------------------------------------------

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.02 shall be satisfied;

(ii) such Refinancing Term Loans shall mature no earlier than, and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall not be shorter
than, the then remaining Weighted Average Life to Maturity of the Dollar Term
B-2 Loans or Euro Term B-2 Loans at the time of such refinancing;

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) shall be substantially identical to, or less favorable
to the Lenders providing such Refinancing Term Loans than, those applicable to
the then outstanding Term Loans of the applicable Class except to the extent
such covenants and other terms apply solely to any period after the latest final
maturity of all Classes of Term Loans in effect on the Refinancing Effective
Date immediately prior to the borrowing of such Refinancing Term Loans;

(iv) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Collateral Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Refinancing Term Loans are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be requested by the
Collateral Agent; and

(v) the Net Cash Proceeds of the Refinancing Term Loans shall be applied to the
repayment of the then outstanding applicable Class or Classes of Term Loans on
the date of such incurrence in accordance with Section 2.05(b).

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 10.07 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a Class of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment, be designated as an increase in any
previously established Class of Term Loans made to the Borrower that were
Refinancing Term Loans.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrower, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

(d) This Section 2.182.19 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

 

- 102 -



--------------------------------------------------------------------------------

Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary; provided further that this clause (ii) shall
not apply to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of
a Restricted Subsidiary which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Lien permitted by
Section 7.01(u) or any Disposition permitted by Section 7.05, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 7.02 and applicable solely to such
joint venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing) and
the proceeds and products thereof, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e), 7.03(g), 7.03(n) or 7.03(v) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or,
in the case of Indebtedness incurred pursuant to Section 7.03(g) only, to the
Restricted Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of any Restricted Subsidiary, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (xii) are
customary restrictions contained in the Senior Notes Indenture, the Senior
Subordinated Notes Indenture or the Subordinated Lien Facility and (xiii) arise
in connection with cash or other deposits permitted under Section 7.01.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement. The proceeds of the Dollar Term-2
Borrowing shall be used solely (i) to finance the consideration for the Aptuit
Acquisition, (ii) to refinance the existing Indebtedness of the entities
acquired by the Borrower in the Aptuit Acquisition and (iii) to pay any fees,
costs and expenses incurred in connection with Amendment No. 2 and the Aptuit
Acquisition. The proceeds of the Refinancing Dollar Term-2 Borrowing shall be
used solely (i) to refinance the Non-Extended Dollar Term-1 Loans and (ii) to
pay any fees, costs and expenses incurred in connection with such refinancing
and Amendment No. 4. The proceeds of the Refinancing Dollar Term-2
(2017) Borrowing shall be used solely (i) to refinance the Non-Extended Euro
Term Loans and the Dollar Term-2 Loans existing immediately prior to the
Amendment No. 5 Effective Date and (ii) to pay any fees, costs and expenses
incurred in connection with such refinancing and Amendment No. 5. The proceeds
of the Refinancing Dollar Term-1 (2016) Borrowing shall be used solely to
refinance the Extended Dollar Term-1 Loans existing immediately prior to the
Amendment No. 5 Effective Date.

SECTION 7.11. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders

 

- 149 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PTS ACQUISITION CORP. as Borrower, By: Name: Title:

PTS INTERMEDIATE HOLDINGS LLC

as Holdings,

By: Name: Title: The undersigned, as the successor by merger to PTS Acquisition
Corp., on the Closing Date, hereby assumes and agrees to pay and perform all of
the Obligations hereunder and under the Loan Documents. CARDINAL HEALTH 409,
INC. By: Name: Title:

[Cardinal Credit Agreement]